[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-13688         ELEVENTH CIRCUIT
                                                        JAN 19, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                       ACTING CLERK

                     D.C. Docket No. 08-02165-CV-BE-M

KATHY AMOS,

                                                        Plaintiff-Appellant,

                                     versus

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY,

                                                        Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                               (January 19, 2010)

Before BARKETT, HULL and COX, Circuit Judges.

PER CURIAM:

      On October 14, 2008, Kathy Amos filed this lawsuit against Hartford Life and

Accident Insurance Company (“Hartford”) in Alabama state court. The single-count
complaint alleged that Hartford breached a group disability insurance policy (“the

Policy”) by “wrongly terminat[ing]” Amos’s benefits under the Policy. (Record

Excerpts 1-1.) Hartford removed the case to the United States District Court for the

Northern District of Alabama because Amos’s claim arises under the Employee

Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001, et seq.

      On Hartford’s motion, the district court dismissed Amos’s complaint with

prejudice, finding that her claim was barred by a contractual limitation of action

provision in the Policy. In the same order, the district court denied Amos’s motion

for remand to the plan administrator so that Hartford could consider medical records

that it had not considered previously, finding that remand was inappropriate because

the limitations period had expired. Amos appeals the dismissal and denial of remand.

      After review of the briefs and record, we affirm. The district court properly

held that the three-year limitations period in the Policy is enforceable and, even if it

was tolled while administrative remedies were pursued, Amos’s suit was filed after

the limitations period expired. And, we agree with the district court that remand for

further consideration by the plan administrator is not appropriate under these

circumstances.

      AFFIRMED.




                                           2